118 Ga. App. 7 (1968)
162 S.E.2d 299
CROWLEY
v.
THE STATE.
43482.
Court of Appeals of Georgia.
Argued March 4, 1968.
Decided June 5, 1968.
Rehearing Denied June 14, 1968.
*8 James I. Parker, for appellant.
Wayne W. Gammon, Solicitor, for appellee.
EBERHARDT, Judge.
1. This is an appeal from the judgment on the verdict, though there was a motion for new trial which was overruled and from that ruling there is no appeal. In overruling the motion the trial court adjudged that the general grounds as well as the special grounds were not meritorious.
Since there is no appeal from that ruling it is now the law of the case. Hill v. Willis, 224 Ga. 263, 268 (4) (161 SE2d 281). As we read the Hill case this is the only result possible, for in effect, the appeal from the judgment on the verdict, both as to general and special grounds, is but an appeal from something which appellant has allowed to become the law of the case in failing to appeal from the overruling of the motion for new trial.
Judgment affirmed. Felton, C. J., and Whitman, J., concur.

ON MOTION FOR REHEARING.
While the grounds of this motion would appear to be meritorious when measured by the language of the statute (Code Ann. § 6-702), yet we are bound by the judgment and decision of the Supreme Court in Hill v. Willis, 224 Ga. 263, 268 (4), supra, in which there was, as here, a judgment overruling an amended motion for new trial unappealed from, and on the basis of which the motion for rehearing must be
Denied.